In the United States Court of Federal Claims
                                           No. 11-511 C
                                        Filed: June 9, 2016

*************************************
                                     *
                                     *
SYSTEM FUELS, INC.,                  *
SYSTEM ENERGY RESOURCES, INC., *
and SOUTH MISSISSIPPI ELECTRIC       *
POWER ASSOCIATION,                   *
                                     *
      Plaintiffs,                    *
                                     *
v.                                   *
                                     *
THE UNITED STATES,                   *
                                     *
      Defendant.                     *
                                     *
                                     *
*************************************

                              ORDER AND FINAL JUDGMENT

       On June 6, 2016, the parties filed a Joint Status Report And Stipulation (ECF No. 101),
requesting that the court revise the judgment entered on April 15, 2015, to reflect the cask loading
costs amounts, as directed by the United States Court of Appeals for the Federal Circuit’s mandate.
See System Fuels, Inc. v. United States, 818 F.3d 1302 (Fed. Cir. 2016).

       Therefore, the Clerk of the Court is directed to vacate the judgment entered on April 15,
2015 and enter a Final Judgment in this case for Plaintiffs in the amount of $49,171,786.

       IT IS SO ORDERED.


                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Judge